Smith, Judge.
"In lieu of sending up a transcript of record, the parties may by agreement file a stipulation of the case showing how the questions arose and were decided in the trial court, together with a sufficient statement of facts to enable the appellate court to pass upon the questions presented therein. Before being transmitted to the appellate court, the stipulation shall be approved by the trial judge or the presiding judge of the court where the case is pending. ” (Emphasis supplied.) Ga. L. 1965, pp. 18, 24 (Code Ann. § 6-805 (i)). Although a stipulation of fact has *130been filed in this case, it has not been approved as required by law. All enumerations of error requiring a consideration of the evidence are therefore without merit. Holloway v. Poppell, 114 Ga. App. 531 (152 SE2d 4) (1966); Nixdorf Enterprises v. Bell, 127 Ga. App. 617 (194 SE2d 486) (1972). Since all of appellant’s enumerations of error relate to evidentiary errors allegedly committed in the proceeding below, the judgment must be affirmed.
Submitted October 17, 1979
Decided January 21, 1980.
Robert J. Evans, for appellant.
F. Larry Salmon, District Attorney, for appellee.

Judgment affirmed.


Quillian, P. J., and Birdsong, J., concur.